139 F.3d 907
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edmundo B. SANCHEZ, Plaintiff-Appellant,v.CITY OF ATASCADERO;  William H. Tilley;  Jeffrey M. Joynt;Stephen Newell Wilson, Defendants-Appellees.
No. 96-55075.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Feb. 13, 1998.

Appeal from the United States District Court for the Central District of California James M. Ideman, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Edmundo B. Sanchez appeals pro se the district court's denial of his Fed.R.Civ.P. 59(a) motion for a new trial and his Fed.R.Civ.P. 59(e) motion to alter or amend the judgment.  Sanchez also appeals the district court's denial of his motion for reconsideration of the denial of Sanchez's Rule 59 motions.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We review for abuse of discretion.  See Floyd v. Laws, 929 F.2d 1390, 1400 (9th Cir.1991) (Rule 59(a) & (e));  United States v.. Nutri-cology, Inc., 982 F.2d 394, 397 (9th Cir.1992) (motion for reconsideration).


4
First, the district court did not abuse its discretion by denying Sanchez's Rule 59(a) motion for a new trial because a trial was never had in this matter.  See Floyd, 929 F.2d at 1400.   Second, the district court did not abuse its discretion by denying Sanchez's Rule 59(e) motion to alter or amend the judgment because Sanchez did not present convincing medical evidence of his inability to appear in court as ordered on August 9, 1994.  See id.   Finally, because Sanchez's motion for reconsideration merely reiterates the arguments he made in his Rule 59(a) & (e) motion, the district court did not abuse its discretion by denying his motion for reconsideration.  See Nutri-cology, Inc., 982 F.2d at 397.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Appellant's request for an extension of time to file a statement in support of his request for oral argument is denied.  Appellant's motion for judicial notice is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We have considered appellant's remaining contentions and conclude that they lack merit